16‐1615‐cr 
United States v. Silver




                                      In the
              United States Court of Appeals
                          for the Second Circuit
                                                  
 
                              AUGUST TERM 2016 
                                        
                               No.  16‐1615‐cr 
                                        
                          UNITED STATES OF AMERICA, 
                                   Appellee, 
 
                                         v. 
 
                             SHELDON SILVER, 
                           Defendant‐Appellant. 
                                             
                                      
              On Appeal from the United States District Court 
                  for the Southern District of New York 
                                             
 
                  ARGUED: MARCH 16, 2017 
                   DECIDED: JULY 13, 2017 
                                     
                               
Before: CABRANES, WESLEY, Circuit Judges, and SESSIONS, Judge.*


          Judge William K. Sessions III, of the United States District Court for the 
         *

District of Vermont, sitting by designation. 
                                                

       In  2015,  the  United  States  Government  indicted  Sheldon 
Silver,  the  former  Speaker  of  the  New  York  State  Assembly,  on 
charges  of  honest  services  fraud,  Hobbs  Act  extortion,  and  money 
laundering.  The  Government  alleged  that  Silver  abused  his  public 
position  by  engaging  in  two  quid  pro  quo  schemes  in  which  he 
performed  official  acts  in  exchange  for  bribes  and  kickbacks,  and 
that  he  laundered  the  proceeds  of  his  schemes  into  private 
investment  vehicles.  After  a  jury  trial  of  nearly  one  month  in  the 
United  States  District  Court  for  the  Southern  District  of  New  York 
(Valarie E. Caproni, Judge), a jury found him guilty on all counts. He 
was  sentenced  to  twelve  years  of  imprisonment,  to  be  followed  by 
three years of supervised release.  

       After  Silver  had  been  convicted  and  sentenced,  the  Supreme 
Court issued its decision in McDonnell v. United States, 136 S. Ct. 2355 
(2016),  which  clarified  the  definition  of  an  “official  act”  in  honest 
services  fraud  and  extortion  charges.  The  Supreme  Court,  vacating 
the  conviction  of  former  Governor  Robert  McDonnell  of  Virginia, 
held  that  “an  ‘official  act’  is  a  decision  or  action  on  a  ‘question, 
matter, cause, suit, proceeding or controversy’” involving “a formal 
exercise of governmental power.” Id. at 2371–72.   

       Silver  now  appeals  from  his  judgment  of  conviction  and 
argues, primarily, that the District Court’s jury instructions defining 
an  official  act  as  “any  action  taken  or  to  be  taken  under  color  of 
official authority” was erroneous under McDonnell. He additionally 




                                       2 
challenges the sufficiency of the evidence on all counts of conviction, 
arguing, among other things, that his money laundering conviction 
under  18  U.S.C.  §  1957  required  the  Government  to  trace  “dirty” 
funds comingled with “clean” funds. 

       Though we reject Silver’s sufficiency challenges, we hold that 
the  District  Court’s  instructions  on  honest  services  fraud  and 
extortion do not comport with McDonnell and are therefore in error. 
We  further  hold  that  this  error  was  not  harmless  because  it  is  not 
clear  beyond  a  reasonable  doubt  that  a  rational  jury  would  have 
reached the same conclusion if properly instructed, as is required by 
law for the verdict to stand.  

       Accordingly,  we  VACATE  the  District  Court’s  judgment  of 
conviction  on  all  counts  and  REMAND  the  cause  to  the  District 
Court  for  such  further  proceedings  as  may  be  appropriate  in  the 
circumstances and consistent with this opinion.  

                                               

                            STEVEN F. MOLO, MoloLamken LLP (Robert 
                            K. Kry, Justin V. Shur, MoloLamken LLP; 
                            Joel Cohen, Stroock & Stroock & Lavan 
                            LLP, on the brief), New York, NY, for 
                            Defendant‐Appellant. 

                            ANDREW D. GOLDSTEIN (Howard S. Master, 
                            James McDonald, Karl Metzner, on the 
                            brief), for Joon H. Kim, Acting United States 




                                      3 
                              Attorney for the Southern District of New 
                              York, New York, NY, for Appellee. 

                                                

JOSÉ A. CABRANES, Circuit Judge: 

       In  2015,  the  United  States  Government  indicted  Sheldon 
Silver,  the  former  Speaker  of  the  New  York  State  Assembly,  on 
charges  of  honest  services  fraud,  Hobbs  Act  extortion,  and  money 
laundering.  The  Government  alleged  that  Silver  abused  his  public 
position  by  engaging  in  two  quid  pro  quo  schemes  in  which  he 
performed  official  acts  in  exchange  for  bribes  and  kickbacks,  and 
that  he  laundered  the  proceeds  of  his  schemes  into  private 
investment  vehicles.  After  a  jury  trial  of  nearly  one  month  in  the 
United  States  District  Court  for  the  Southern  District  of  New  York 
(Valarie E. Caproni, Judge), a jury found him guilty on all counts. He 
was  sentenced  to  twelve  years  of  imprisonment,  to  be  followed  by 
three years of supervised release.  

       After  Silver  had  been  convicted  and  sentenced,  the  Supreme 
Court  issued  its  decision  in  McDonnell  v.  United  States,1  which 
clarified  the  definition  of  an  “official  act”  in  honest  services  fraud 
and  extortion  charges.  The  Supreme  Court,  vacating  the  conviction 
of  former  Governor  Robert  McDonnell  of  Virginia,  held  that  “an 
‘official act’ is a decision or action on a ‘question, matter, cause, suit, 


        136 S. Ct. 2355 (2016). 
       1




                                       4 
proceeding  or  controversy’”  involving  “a  formal  exercise  of 
governmental power.”2  

       Silver  now  appeals  from  his  judgment  of  conviction  and 
argues, primarily, that the District Court’s jury instructions defining 
an  official  act  as  “any  action  taken  or  to  be  taken  under  color  of 
official authority” was erroneous under McDonnell.3 He additionally 
challenges the sufficiency of the evidence on all counts of conviction, 
arguing, among other things, that his money laundering conviction 
under  18  U.S.C.  §  1957  required  the  Government  to  trace  “dirty” 
funds comingled with “clean” funds. 

       Though we reject Silver’s sufficiency challenges, we hold that 
the  District  Court’s  instructions  on  honest  services  fraud  and 
extortion do not comport with McDonnell and are therefore in error. 
We  further  hold  that  this  error  was  not  harmless  because  it  is  not 
clear  beyond  a  reasonable  doubt  that  a  rational  jury  would  have 
reached the same conclusion if properly instructed, as is required by 
law for a verdict to stand.  

       Accordingly,  we  VACATE  the  District  Court’s  judgment  of 
conviction  on  all  counts  and  REMAND  the  cause  to  the  District 
Court  for  such  further  proceedings  as  may  be  appropriate  in  the 
circumstances and consistent with this opinion.  



        Id. at 2371–72.   
       2



        App’x 629. 
       3




                                       5 
                                  BACKGROUND 

I.    Offense Conduct4 

        Silver  was  elected  to  the  New  York  State  Assembly  (the 
“Assembly”) in 1976, representing an Assembly District comprising 
much  of  lower  Manhattan.  In  1994,  he  was  elected  Speaker  of  the 
Assembly  (“Speaker”)—a  position  he  would  hold  for  more  than 
twenty  years  until  his  resignation  in  2015.  As  Speaker,  Silver  was 
one  of  the  most  powerful  public  officials  in  the  State  of  New  York, 
exercising significant control over the Assembly and state legislative 
matters. 

        The Government’s charges against Silver involve his part‐time 
work as a practicing lawyer.5 The Government sought to prove that 
Silver  orchestrated  two  criminal  schemes  that  abused  his  official 
positions for unlawful personal gain. Each of these alleged schemes 
had  the  same  premise:  in  exchange  for  official  actions,  Silver 
received bribes and kickbacks in the form of referral fees from third‐
party law firms. In one scheme, Silver performed favors for a doctor 
in  exchange  for  the  doctor’s  referral  of  mesothelioma  patients  to 


        4 The following facts are drawn from the evidence presented at trial and 
described  in  the  light  most  favorable  to  the  Government.  See  United  States  v. 
Litwok,  678  F.3d  208,  210–11  (2d  Cir.  2012)  (“Because  this  is  an  appeal  from  a 
judgment of conviction entered after a jury trial, the . . . facts are drawn from the 
trial evidence and described in the light most favorable to the Government.”). 

        New York allows state lawmakers to pursue part‐time employment. See 
        5

N.Y. Pub. Off. Law § 74(3)(a).  




                                             6 
Silver’s  law  firm  (the  “Mesothelioma  Scheme”).  In  the  other,  Silver 
performed  favors  for  two  real  estate  developers  who  had  hired,  at 
Silver’s  request,  a  law  firm  that  was  paying  referral  fees  to  Silver 
(the “Real Estate Scheme”). Jointly, these alleged schemes produced 
roughly  $4  million  in  referral  fees  for  Silver.  The  Government  also 
charged  that  Silver  engaged  in  money  laundering  by  investing  the 
proceeds of the Mesothelioma and Real Estate Schemes into various 
private investment vehicles (the “Money Laundering Scheme”). We 
describe the key aspects of each scheme in turn. 

       A.     The Mesothelioma Scheme6 

       In the fall of 2002, Silver became “of counsel” to the law firm 
Weitz & Luxenberg (“W&L”), which maintained an active personal 
injury  practice.  Lawsuits  for  mesothelioma,  a  rare  form  of  cancer 
caused by exposure to asbestos, were particularly lucrative for W&L.  

       While  he  was  not  expected  to  and  did  not  perform  any  legal 
work for W&L’s clients, Silver received a fixed salary for lending his 
name  to  W&L,  as  well  as  referral  fees  for  any  case  he  brought  into 
the firm. Silver’s referral fee was a set percentage of the fees earned 
by W&L on any case that he referred to the firm.   

       Dr.  Robert  Taub,  an  acquaintance  of  Silver,  was  a  physician 
and  researcher  at  Columbia‐Presbyterian  Hospital  who  specialized 
in mesothelioma. In the fall of 2003, Dr. Taub encountered Silver at 


        For a timeline of the Mesothelioma Scheme, see Addendum A, post.  
       6




                                       7 
an  event  and  asked  him  to  encourage  W&L  to  donate  money  to 
mesothelioma  research.7  Silver,  without  consulting  anyone  at  the 
firm, responded that he could not get W&L to do so.  

       Within  two  weeks,  however,  Silver  asked  Dr.  Taub  to  refer 
mesothelioma  cases  to  W&L  through  him.8  Responding  to  that 
request  in  November  of  2003,  Dr.  Taub  started  referring 
mesothelioma  patients  to  Silver  for  legal  representation.  He  also 
provided  Silver  with  names  and  contact  information  of 
unrepresented  mesothelioma  patients  seeking  counsel.  Dr.  Taub 
sought  to  develop  a  relationship  with  Silver  that  would  help  him 
receive  research  funding,  much  of  which  came  from  state  and 
federal  appropriations.  Although  unaware  of  the  specifics  of  the 
financial  arrangement  between  Silver  and  W&L,  Dr.  Taub  testified 
that  he  believed  Silver  would  benefit  personally  from  the 
mesothelioma  leads.  And  indeed,  Silver  conveyed  to  Dr.  Taub  that 
he was “pleased with the referrals that he was getting.”9  

       Dr.  Taub  was  soon  informed  that  Silver  was  considering 
providing  him  with  state  funding  for  his  mesothelioma  research. 
Shortly  thereafter,  in  early  January  2004,  Dr.  Taub  sent  a  letter  to 

       7 Dr. Taub believed that firms that profit from mesothelioma cases should 
donate  to  support  mesothelioma  research.  And  indeed,  other  law  firms  had 
provided such charitable contributions.  

        Silver conveyed this request through Daniel Chill, a mutual friend of Dr. 
       8

Taub and Silver.  
       9  Trial Transcript (“Tr.”) 274. 




                                           8 
Silver  requesting  state  funding.  While  this  grant  was  under 
consideration,  Dr.  Taub  continued  to  send  Silver  mesothelioma 
leads.  And  over  a  year  later,  in  March  of  2005,  Silver  received  his 
first referral fee check from W&L in the amount of $176,048.02.  

        Silver  soon  secured  two  $250,000  state  grants  for  Columbia 
University  to  support  Dr.  Taub’s  research.  These  grants  originated 
from  the  New  York  Health‐Care  Reform  Act  (“HCRA”)  Assembly 
Pool,  a  pool  of  discretionary  funds  that  Silver  alone  controlled  as 
Speaker. Silver approved the first grant in July of 2005, a few months 
after  receiving  his  first  referral  check.10  Silver  approved  the  second 
grant  more  than  a  year  later,  in  August  of  2006.11  Silver  did  not 
publicly  disclose  the  grants  or  his  interactions  with  Dr.  Taub,  nor 
did  he  ever  inquire  about  the  progress  of  Dr.  Taub’s  research.  Dr. 
Taub  assumed  that  his  mesothelioma  referrals  were  a  factor  in 
Silver’s  decision  to  approve  the  grants,  and  sought  to  receive 
additional grant money on an annual basis.  

        In 2007, New York law changed to require public disclosure of 
HCRA  grants,  and  disclosure  of  any  potential  conflicts  of  interest 


        10   Prior  to  the  first  grant  approval,  Silver  invited  Dr.  Taub  to  the  2005 
State of the State ceremony at the New York State Capitol and put him in touch 
with a staffer to discuss the status of the grant. Though the Government argued 
at  its  summation  that  these  were  “official  acts”  by  Silver,  it  no  longer  relies  on 
these actions on appeal.  

         While Silver approved the second grant on August 25, 2006, the grant 
        11

was actually made on November 30, 2006.  




                                               9 
between legislators and recipients of legislative grants.12 Responding 
to this change, Silver informed Dr. Taub that any further requests for 
state  grants  would  not  be  approved.13  Nevertheless,  Dr.  Taub 
continued  to  send  mesothelioma  client  leads  to  Silver  to  maintain 
their relationship and keep Silver “incentivized.”14  

        Silver  continued  to  help  Dr.  Taub  during  this  time  with  two 
other actions: 

         In January of 2007, Silver had his office staff call a state trial 
          judge to ask him to hire Dr. Taub’s daughter, a student at 
          Fordham University Law School, as an unpaid intern.  

         In  May  of  2008,  Silver  awarded  $25,000  in  state  grant 
          funding  to  the  Shalom  Task  Force,  a  non‐profit  entity 
          devoted  to  helping victims  of  domestic violence, of  which 
          Dr. Taub’s wife was a board member.  

        In  2010,  Dr.  Taub  started  sending  mesothelioma  leads  to 
another law firm that had started funding his research. In response, 
on May 25, 2010, Silver went to Dr. Taub’s office to complain that he 
was  receiving  fewer  referrals.  Their  conversation  prompted  Dr. 
Taub  to  continue  to  send  referrals  to  Silver  in  order  to  maintain  a 

        12  The  record  does  not  establish  whether  any  other  ethics  obligations 
applying  to  public  officials  in  New  York  State  required  disclosure  of  potential 
conflicts prior to the 2007 enactment. 

           Dr.  Taub  had  previously  sent  a  letter  to  Silver  on  October  11,  2007 
        13

requesting a third grant of HCRA funding.   
        14 Tr. 340. 




                                           10 
relationship with him that would possibly lead to future funding for 
his  mesothelioma  research.  As  he  noted  in  an  e‐mail  to  a  colleague 
on  the  day  of  his  meeting  with  Silver,  “I  will  keep  giving  cases  to 
Shelly [Silver] because I may need him in the future—he is the most 
powerful man in New York State.”15  

       In  fact,  Silver  would  not  approve  any  more  grants  for  Dr. 
Taub  (and  he  had  not  done  so  since  August  of  2006).  Silver  did do 
three additional favors for Dr. Taub, however.  

        In  May  of  2011,  Silver  had  his  staff  prepare  an  Assembly 
         resolution  with  an  official  proclamation  commending  Dr. 
         Taub.  Silver  sponsored  the  resolution  on  the  floor  of  the 
         Assembly and presented it to Dr. Taub at a public event.  

        In  the  fall  of  2011,  Silver  agreed  to  help  Dr.  Taub 
         “navigate” the process of securing permits for a proposed 
         New  York  City  charity  race  in  Silver’s  district  to  benefit 
         mesothelioma  research.  Dr.  Taub  thought  at  the  time  that 
         Silver  would  likely  want  referrals  in  return  for  his  help. 
         Ultimately,  the  law  firm  working  with  Dr.  Taub  to 
         organize the race decided not to pursue the event, and the 
         race never took place.  

        In 2012, at the request of Dr. Taub, Silver helped Dr. Taub’s 
         son  obtain  a  job  with  OHEL  Children’s  Home  &  Family 
         Services  (“OHEL”),  a  non‐profit  organization  devoted 
         primarily  to  providing  social  services  to  Jewish 



       15 Special App’x 1009.  




                                      11 
            populations,16  that  received  millions  in  discretionary  state 
            funding controlled solely by Silver. To help Dr. Taub’s son, 
            Silver called OHEL’s chief executive officer twice and sent 
            him  a  letter  on  Assembly  letterhead.  Silver  had  not 
            previously  asked,  nor  did  he  subsequently  ask,  OHEL  to 
            hire anyone else.  

       Dr.  Taub  continued  to  provide  mesothelioma  leads  to  Silver 
through  at  least  2013.  In  total,  over  the  course  of  ten  years,  Silver 
received roughly $3 million in referral fees for cases referred to W&L 
by Dr. Taub.   

       B.      The Real Estate Scheme17 

       Silver’s second alleged scheme involved two major New York 
real  estate  developers:  Glenwood  Management  (“Glenwood”)  and 
the Witkoff Group (“Witkoff”) (jointly, the “Developers”). Of course, 
like other real estate interests, both companies depended heavily on 
favorable  state  legislation,  including  rent  regulation  and  tax 
abatement legislation. The Developers also depended on tax‐exempt 
financing,  which  must  be  approved  by  the  Public  Authorities 
Control Board (“PACB”).  

       Silver  held  considerable  control  over  legislation  covering 
these  issues  and  over  PACB  approvals.  As  Speaker,  he  had  de  facto 


       16  While  OHEL  engages  in  many  social  services,  the  most  prominent 
service discussed at trial was a summer camp for disabled children.  
       17 For a timeline of the Real Estate Scheme, see Addendum B, post. 




                                       12 
veto power over all legislation since he could prevent any legislation 
that he opposed from coming to a vote. Also, as a voting member on 
the  PACB,  Silver  had  the  power  to  unilaterally  prevent  the  PACB 
from approving applications for state financing.18  

        As with the Mesothelioma Scheme, Silver allegedly sought to 
enrich himself through referral fees from a law firm. In this scheme, 
however, that law firm was Goldberg & Iryami (“G&I”), the firm of 
Jay Arthur Goldberg, a former staffer and friend of Silver. Goldberg 
specialized  in  tax  certiorari  work,  which  involves  challenges  to 
property  owners’  real  estate  tax  assessments.  The  Developers 
pursued  tax  certiorari  cases  to  reduce  the  property  taxes  of  their 
buildings.  

        To enrich himself, Silver allegedly induced the Developers to 
hire  Goldberg,  who  had  agreed  to  pay  Silver  a  percentage  of  the 
resulting  legal  fees.  In  1997,  at  a  time  when  important  real  estate 
legislation  was  due  for  renewal,  Silver  referred  Glenwood  to 
Goldberg.  In  2005,  Silver  did  the  same  for  Witkoff,  stating  that  his 
friend  Goldberg  needed  business.  In  response,  Glenwood  and 
Witkoff  moved  some  of  their  tax  certiorari  work  from  other  law 
firms to G&I, which they continued to do over time. Of the fees G&I 
earned  from  its  Glenwood  and  Witkoff  matters,  Silver  received  a 
referral  fee—twenty‐five  percent  of  what  G&I  earned  from 


           PACB  bond  approvals  for  tax‐exempt  state  financing  are  typically  pro 
        18

forma and votes may be cast by a proxy. One Government witness testified that, 
in his experience, no PACB applications had been denied.  




                                          13 
Glenwood  matters  and  fifteen  percent  of  what  G&I  earned  from 
Witkoff matters.  

       The  Developers  did  not  know  of  Silver’s  financial 
arrangement with Goldberg at the time. Neither company, however, 
wanted  to  alienate  Silver,  given  their  need  for  Silver’s  approval  of 
favorable legislation. Both testified that they gave tax certiorari work 
to  Goldberg  to  influence  Silver’s  legislative  work  concerning  real 
estate.  Witkoff  also  wanted  access  to  Silver  to  discuss  pending 
legislation that affected its business.   

       In return for these alleged kickbacks, Silver took a number of 
actions to benefit the Developers:  

        Through  a  proxy,  Silver  repeatedly  voted  as  one  of  three 
         members of the PACB to approve Glenwood’s requests for 
         tax‐exempt  financing  for  many  of  its  projects.  These  votes 
         occurred  repeatedly  over  the  course  of  Silver’s  tenure  as 
         Speaker.   

        Silver  regularly  approved  and  voted  for  rent  and  tax 
         abatement  legislation  sought  by  Glenwood.  In  particular, 
         in  June  of  2011,  Silver  met  with  Glenwood  lobbyists  in 
         advance  of  negotiating  pending  real  estate  legislation  to 
         ensure  that  Glenwood  was  satisfied  with  the  terms  of  the 
         legislation.  He  then  supported  and  voted  in  favor  of  the 
         Rent  Act  of  2011  and  tax  abatement  renewal  legislation 
         later that month, both of which benefited Glenwood.  

        Later  in  2011,  Silver  publicly  opposed  the  relocation  of  a 
         methadone  clinic  that  was  to  be  located  near  one  of 
         Glenwood’s rental buildings in Silver’s district.  




                                     14 
        In a late 2011 phone call, Silver informed a Glenwood lobbyist 
of  his  fee‐sharing  arrangement  with  Goldberg.  This  disclosure  was 
prompted  by  G&I’s  decision  to  send  new  retainer  agreements  to 
Glenwood that referenced Silver. Silver told the Glenwood lobbyist 
that  he  wanted  his  fee‐sharing  arrangement  with  Goldberg  to 
continue,  and  that  the  arrangement  was  not  problematic  since  the 
fees  came  from  a  Glenwood  limited  liability  company.  Glenwood, 
despite  its  reservations,  executed  a  confidential  “side  letter” 
agreement with G&I—separate from the firm’s retainer agreement—
consenting  to  the  fee  arrangement.  This  letter  was  kept  secret  from 
the  public  and  from  Glenwood’s  own  chief  financial  officer.19 
Witkoff learned of the fee‐sharing arrangement in June of 2014 on a 
call  with  Goldberg,  who  had  received  a  grand  jury  subpoena  in 
connection with the Government’s investigation of Silver.   

        In  total,  over  a  period  of  about  18  years,  Silver  received 
approximately  $835,000  in  fees  from  G&I  for  his  referral  of  the 
Developers.  

        C.       The Money Laundering Scheme 

        Silver  allegedly  laundered  the  proceeds  of  the  Mesothelioma 
and  Real  Estate  Schemes  by  investing  them  in  high‐yield,  private 
investment  vehicles  with  the  help  of  Jordan  Levy,  a  private 


        19  The  record  does  not  establish  whether  Silver  was  under  any  legal 
obligation,  as  a  public  official  or  private  lawyer,  to  disclose  publicly  this  secret 
side letter with G&I. 




                                              15 
investor.20  At  one  point,  Silver  instructed  Levy  to  place  one  half  of 
an investment in his wife’s name to avoid publicly disclosing the full 
amount of the investment.  

II.   Procedural History 

        A.      Indictment 

        In  February  of  2015,  Silver  was  indicted  for  engaging  in 
schemes  “to  deprive  the  citizens  of  [New  York  State]  of  his  honest 
services as an elected legislator and as Speaker of  the Assembly by 
using  the  power  and  influence  of  his  official  position  to  obtain  for 
himself  millions  of  dollars  in  bribes  and  kickbacks  .  .  .  .”21  The 
charges against him consisted of four counts of honest service fraud, 
two  counts  of  Hobbs  Act  extortion,  and  one  count  of  money 
laundering.22  

        The Government’s theory underlying its honest services fraud 
and Hobbs Act extortion charges was that Silver had accepted bribes 

        20 Levy was unaware of the source of Silver’s funds.  
        21 App’x 97. 

           See  18  U.S.C.  §§  1341,  1343,  1346  (honest  services  fraud);  id.  §  1951 
        22

(Hobbs  Act  extortion);  id.  §  1957  (money  laundering).  Specifically,  Counts  One 
and  Two  charged  Silver  with  honest  services  mail  fraud  and  wire  fraud, 
respectively,  in  connection  with  the  Mesothelioma  Scheme.  Counts  Three  and 
Four  did  the  same  as  to  the  Real  Estate  Scheme.  Counts  Five  and  Six  charged 
Silver  with  Hobbs  Act  extortion  in  connection  with  the  Mesothelioma  Scheme 
and  Real  Estate  Scheme,  respectively.  And  Count  Seven  charged  Silver  with 
money laundering.  




                                            16 
and kickbacks in exchange for official acts.23 To succeed on a bribery 
theory  of  honest  services  fraud  and  Hobbs  Act  extortion,  the 
Government had to prove, beyond a reasonable doubt, the existence 
of  a  quid  pro  quo  agreement—that  the  defendant  received,  or 
intended  to  receive,  something  of  value  in  exchange  for  an  official 
act.24  

           B.    Trial and Jury Instructions 

           Before  trial,  Silver  and  the  Government  presented  proposed 
jury  instructions  to  the  District  Court  on  how  to  define  an  “official 
act.”  Silver’s  initial  proposed  instructions  sought  to  define  “official 
act”  by  quoting  18  U.S.C.  §  201(a)(3),  the  federal  bribery  statute: 
“[a]n  ‘official  act’  means  any  decision  or  action  on  any  question, 
matter,  cause,  suit,  proceeding  or  controversy,  which  may  at  any 


           See Skilling v. United States, 561 U.S. 358, 404 (2010) (construing honest 
           23

services  fraud  to  forbid  “fraudulent  schemes  to  deprive  another  of  honest 
services  through  bribes  or  kickbacks”);  Evans  v.  United  States,  504  U.S.  225,  260 
(1992) (construing Hobbs Act extortion to include “taking a bribe”).  

            See  United  States  v.  Bruno,  661  F.3d  733,  743–44  (2d  Cir.  2011)  (in  a 
           24

prosecution of honest services fraud under a bribery theory, “[t]he key inquiry is 
whether,  in  light  of  all  the  evidence,  an  intent  to  give  or  receive  something  of 
value  in  exchange  for  an  official  act  has  been  proved  beyond  a  reasonable 
doubt”); United States v. Ganim, 510 F.3d 134, 143 (2d Cir. 2007) (“[T]he offense [of 
Hobbs Act extortion] is completed at the time when the public official receives a 
payment  in  return  for  his  agreement  to  perform  specific  official  acts  .  .  .  .” 
(quoting  Evans,  504  U.S.  at  268));  see  also  id.  at  141  (honest  services  fraud  and 
Hobbs Act extortion “criminalize[], in some respect, a quid pro quo agreement—to 
wit,  a  government  official’s  receipt  of  a  benefit  in  exchange  for  an  act  he  has 
performed, or promised to perform, in the exercise of his official authority”).  




                                              17 
time be pending, or which may by law be brought before any public 
official,  in  such  official’s  official  capacity.”25  The  Government’s 
proposed  instruction,  in  contrast,  sought  to  define  an  official  act 
more broadly as “any act taken under color of official authority.”26  

       Silver’s  trial  began  on  November 2, 2015, and  lasted  nearly a 
month. At the charge conference on November 19, 2015, the parties 
once  again  addressed  the  definition  of  an  “official  act”  in  the  jury 
instructions.  This  time,  Silver  proposed  a  new  “official  act” 
instruction:  “To  prove  an  ‘official  act,’  the  government  must  prove 
the  exercise  of  actual  governmental  power,  the  threat  to  exercise 
such  power,  or  pressure  imposed  on  others  to  exercise  actual 
government  power.”27  The  Government  urged  a  broader 
instruction—that “[o]fficial action includes any action taken or to be 
taken under color of official authority.”28  

       The  District  Court  declined  to  include  Silver’s  proposed 
instructions  and  ultimately  adopted  the  Government’s  official  act 
language in its final  jury charge.29 The District Court instructed the 
jury  that  to  prove  honest  services  fraud,  the  Government  must 
“prove, beyond a reasonable doubt, . . . that Silver received bribes or 

       25 App’x 188 (tracking verbatim the language of 18 U.S.C. § 201(a)(3)).  
       26 Id. at 190. 
       27 Id. at 591. 
       28 Tr. 2785–86 (emphasis added). 
       29 Id. at 2786.  




                                        18 
kickbacks  as  part  of  a  scheme  to  defraud.”30  The  District  Court 
explained: 

       To  satisfy  this  element,  the  Government  must  prove 
       that there was a quid pro quo. Quid pro quo is Latin, and it 
       means  “this  for  that”  or  “these  for  those.”  The 
       Government  must  prove  that  a  bribe  or  kickback  was 
       sought  or  received  by  Mr.  Silver,  directly  or  indirectly, 
       in  exchange  for  the  promise  or  performance  of  official 
       action.  Official  action  includes  any  action  taken  or  to  be 
       taken under color of official authority.31 

       In its Hobbs Act extortion instructions, the District Court also 
instructed  that  the  Government  must  prove  a  quid  pro  quo—
specifically,  that  “property  was  sought  or  received  by  Mr.  Silver, 
directly or indirectly, in exchange for the promise or performance of 
official action.”32 The District Court did not redefine official action in 
its  extortion  charge,  but  did  explicitly  reference  the  earlier  honest 
services  fraud  charge  when  setting  forth  the  quid  pro  quo 
requirement as an element of extortion.33 




       30 App’x 629. 
       31 Id. (emphasis added). 
       32 Id. at 635. 
       33 Id. 




                                       19 
        The  District  Court  also  provided  the  following  charge 
regarding  the  five‐year  statute  of  limitations  for  honest  services 
fraud and Hobbs Act extortion:34 

        The statute of limitations for each of the charged crimes 
        is  five  years.  If  you  find  that  Mr.  Silver  engaged  in  a 
        scheme  to  commit  honest  services  fraud,  extortion  or 
        money  laundering,  but  no  aspect  of  the  particular 
        scheme occurred after February 19, 2010, then you must 
        acquit on that charge because it is barred by the statute 
        of  limitations.  If,  on  the  other  hand,  you  find  that  any 
        aspect of the crime you are considering continued on or 
        after February 19, 2010, then the statute of limitations as 
        to that charge has been complied with.35 

        After  three  days  of  deliberation,  on  November  30,  2015,  the 
jury found Silver guilty on all seven counts. Silver timely moved for 
a judgment of acquittal or, in the alternative, a new trial pursuant to 
Rules  29  and  33  of  the  Federal  Rules  of  Criminal  procedure.36  The 


        34 18 U.S.C. § 3282. 
        35 App’x 644. 
        36 Under Rule 29, after the Government closes its case, “the court on the 
defendant’s motion must enter a judgment of acquittal of any offense for which 
the evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). Rule 
33  states,  in  relevant  part,  that  “[u]pon  the  defendant’s  motion,  the  court  may 
vacate any judgment and grant a new trial if the interest of justice so requires.” 
Fed. R. Crim. P. 33(a). Here, Silver moved for a judgment of acquittal at the close 
of the Government’s case, and the District Court reserved decision until after the 
jury verdict. Silver renewed his Rule 29 motion after the verdict, and moved for a 
new trial, pursuant to Rule 33, based on various evidentiary rulings made by the 




                                            20 
District Court denied those motions in a written opinion on May 3, 
2016.37  

        C.       Sentencing and Post‐Sentencing Motions 

        On May 4, 2016, the District Court sentenced Silver to twelve 
years of imprisonment, to be followed by three years of supervised 
release. It also imposed $5.4 million in forfeiture, and a $1.75 million 
fine. The court entered its final judgment on May 10, 2016.  

        On  May  13,  2016,  Silver  moved  to  continue  bail  and  stay  the 
financial  penalties  pending  appeal.  Silver  relied  largely  on 
arguments raised in McDonnell, which was then pending before the 
Supreme Court and would address the definition of an “official act” 
for  honest  services  fraud  and  Hobbs  Act  extortion  violations.38  On 
June  27,  2016,  the  Supreme  Court  decided  McDonnell.  Soon 
thereafter,  on  August  25,  2016,  the  District  Court  granted  Silver’s 
motion  for  bail  pending  appeal.39  In  a  thoughtful  opinion,  the 
District Court concluded that while Silver’s case is “factually almost 


District  Court.  See  United  States  v.  Silver,  184  F.  Supp.  3d  33,  37,  52  (S.D.N.Y. 
2016). 
        37 Silver, 184 F. Supp. 3d at 54. 
        38  The District Court initially adjourned Silver’s deadline to begin paying 
the  fine  and  forfeiture  to  August  15,  2016,  adjourned  Silver’s  surrender  date  to 
August 31, 2016, and moved briefing on Silver’s bail motion to after the Supreme 
Court decided McDonnell.  
        39 United States v. Silver, 203 F. Supp. 3d 370 (S.D.N.Y. 2016).  




                                              21 
nothing like McDonnell[,] . . . there is a substantial question whether, 
in  light  of  McDonnell,  the  [jury]  charge  was  in  error  and,  if  so, 
whether the error was harmless.”40  

                                    DISCUSSION 

        On  appeal,  in  addition  to  various  arguments  challenging  the 
sufficiency of the evidence against him, Silver primarily argues that 
the District Court’s jury instructions on the definition of an “official 
act” in its honest service fraud and extortion charges were erroneous 
under  McDonnell.41  He  thus  contends  that  we  should  vacate  and 
remand  the  honest  services  fraud  and  extortion  counts  against  him 
for a new trial. Silver also argues that if we vacate those counts, we 
necessarily must vacate the money laundering count against him.42  

I.    Sufficiency of the Evidence 

        “We review de novo challenges to the sufficiency of evidence, 
but  must  uphold  the  conviction  if  any  rational  trier  of  fact  could 
have found the essential elements of the crime beyond a reasonable 




        40 Id. at 380. 

           Silver  also  claims  that  the  District  Court  improperly  admitted  certain 
        41

evidence. Because we vacate and remand Silver’s judgment of conviction on all 
counts  due  to  erroneous  jury  instructions,  we  do  not  reach  this  additional 
argument.  
        42 Def. Br. at 45 n.2; see also Silver, 203 F. Supp. 3d at 376 n.6. 




                                            22 
doubt.”43 To conduct this review, “we view the evidence in the light 
most  favorable  to  the  government,  crediting  every  inference  that 
could have been drawn in the government’s favor, and deferring to 
the jury’s assessment of witness credibility and its assessment of the 
weight  of  the  evidence.”44  Silver  raises  three  challenges  to  the 
sufficiency of the evidence against him, none of which have merit.  

        A.      Hobbs Act Extortion 

        First, Silver claims that the Government failed to prove Hobbs 
Act  extortion  because  there  was  no  evidence  that  that  he  deprived 
anyone of property. This argument is belied by the record.  

        The  Hobbs  Act  defines  extortion,  as  applicable  here,  as 
“obtaining . . . property from another, with his consent, induced . . . 
under  color  of  official  right.”45  The  “property”  at  issue  in  a  Hobbs 
Act extortion violation must be “something of value from the victim 
that  can  be  exercised,  transferred,  or  sold.”46  Here,  the  evidence 
supports a deprivation of property as to both schemes.47 Specifically, 

          United  States  v.  Vernace,  811  F.3d  609,  615  (2d  Cir.  2016)  (internal 
        43

quotation marks omitted).  

          United  States  v.  Babilonia,  854  F.3d  163,  174  (2d  Cir.  2017)  (internal 
        44

quotation marks omitted). 
        45 18 U.S.C. § 1951(b)(2). 
        46 Sekhar v. United States, 133 S. Ct. 2720, 2724 (2013) 

         The Government further contends that a deprivation of property is not 
        47

an essential element of a Hobbs Act extortion violation. Because a deprivation of 
property occurred on the record before us, we do not reach that question here.  




                                            23 
both  the  mesothelioma  leads  and  the  tax  certiorari  business  from 
which Silver profited were valuable and transferable property (albeit 
intangible  property).  By  engaging  in  the  alleged  schemes,  Silver  is 
said to have deprived Dr. Taub, the Developers, and other law firms 
of property.  

       B.       Honest Services Fraud 

       Second,  Silver  argues  that  he  engaged  in  mere  “undisclosed 
self‐dealing,” and that, accordingly, the Government failed to prove 
a  “paradigmatic  bribe  or  kickback”  for  its  honest  services  fraud 
charges,  as  required  by  Skilling  v.  United  States.48  This  argument  is 
likewise contradicted by the record.  

       In  Skilling,  the  Supreme  Court  in  2010  clarified  that  honest 
services  fraud  “does  not  encompass  conduct  more  wide‐ranging 
than  the  paradigmatic  cases  of  bribes and  kickbacks,” and  includes 
instances  where  a  defendant  “solicited  or  accepted  side  payments 
from  a  third  party.”49  Here,  both  the  mesothelioma  leads  and  tax 
certiorari  business  indisputably  came  from  Dr.  Taub  and  the 
Developers,  which  resulted  in  payments  to  Silver  from  other  third 
parties,  W&L  and  G&I.  These  payments,  solicited  by  Silver,  were 




       48 561 U.S. 358, 409–11 (2010). 
       49 Id. at 411, 413.  




                                          24 
thus  bribes  or  kickbacks  within  the  meaning  of  Skilling,  not  mere 
“undisclosed self‐dealing by a public official” as Silver argues.50  

        C.      Money Laundering 

        Lastly,  Silver  argues  that  the  Government  failed  to  prove  its 
money  laundering  count  because  the  proceeds  of  his  two  schemes 
had  been  commingled  into  an  account  with  untainted  funds.  To 
convict  Silver  of  money  laundering  under  18  U.S.C.  §  1957,  the 
Government  was  required  to  prove  that  Silver  “knowingly 
engage[d]  or  attempt[ed]  to  engage  in  a  monetary  transaction  in 
criminally  derived  property  of  a  value  greater  than  $10,000,”  and 
that  the  property  was  “derived  from  specified  unlawful  activity.”51 
Silver  thus  argues  that  because  he  deposited  the  proceeds  of  his 
schemes  into  an  account  with  legitimate  funds,  the  Government 
could not prove that the funds at issue were criminally derived.  

        We  have  not  yet  addressed  whether  the  Government  must 
trace “dirty” funds comingled with “clean” funds in order to prove 
money  laundering  under  Section  1957.  Silver  relies  on  the  view  of 
the Fifth and Ninth Circuits, which both require the Government to 


        50 Id. at 410. “In . . . self‐dealing cases, the defendant typically causes his or 
her employer to do business with a corporation or other enterprise in which the 
defendant  has  a  secret  interest,  undisclosed  to  the  employer.”  United  States  v. 
Rybicki,  354  F.3d  124,  140  (2d  Cir.  2003)  (en  banc).  The  evidence  at  trial 
demonstrated  that  Silver’s  proven  conduct,  in  colluding  with  Dr.  Taub  and  the 
Developers, went far beyond undisclosed self‐dealing.   
        51 18 U.S.C. § 1957(a) 




                                           25 
trace criminally derived proceeds when they have been commingled 
with  funds  from  legitimate  sources  to  prove  money  laundering 
under Section 1957.52 This view, however, is a minority one.53  

        We,  on  the  other  hand,  adopt  the  majority  view  of  our  sister 
Circuits—that  the  Government  is  not  required  to  trace  criminal 
funds that are comingled with legitimate funds to prove a violation 
of  Section 1957.  Because  money  is  fungible,  once  funds  obtained 
from illegal activity are combined with funds from lawful activity in 
a  single  account,  the  “dirty”  and  “clean”  funds  cannot  be 
distinguished  from  each  other.54  As  such,  “[a]  requirement  that  the 
government  trace  each  dollar  of  the  transaction  to  the  criminal,  as 
opposed  to  the  non‐criminal  activity,  would  allow  individuals 
effectively  to  defeat  prosecution  for  money  laundering  by  simply 


        52  See  United  States  v.  Loe,  248  F.3d  449,  467  (5th  Cir.  2001)  (“[W]here  an 
account  contains  clean  funds  sufficient  to  cover  a  withdrawal,  the  Government 
can  not  prove  beyond  a  reasonable  doubt  that  the  withdrawal  contained  dirty 
money.”); United States v. Rutgard, 116 F.3d 1270, 1292–93  (9th Cir. 1997) (Section 
1957  “does  not  create  a  presumption  that  any  transfer  of  cash  in  an  account 
tainted  by  the  presence  of  a  small  amount  of  fraudulent  proceeds  must  be  a 
transfer of these proceeds”).  

           See  United  States  v.  Braxtonbrown–Smith,  278  F.3d  1348,  1354  (D.C.  Cir. 
        53

2002)  (Rutgard’s  “holding  that  tracing  is  required  under  §  1957  is  a  minority 
view” (citing United States v. Sokolow, 91 F.3d 396, 409 (3d Cir. 1996); United States 
v. Moore, 27 F.3d 969, 976 (4th Cir. 1994); United States v. Johnson, 971 F.2d 562, 570 
(10th Cir. 1992))); see also United States v. Haddad, 462 F.3d 783, 792 (7th Cir. 2006); 
United States v. Pizano, 421 F.3d 707, 723 (8th Cir. 2005); United States v. Richard, 
234 F.3d 763, 768 (1st Cir. 2000).  
        54 Moore, 27 F.3d at 976–77. 




                                               26 
commingling              legitimate    funds      with    criminal    proceeds.”55 
Accordingly,  we  reject  Silver’s  sufficiency  challenge  to  his  money 
laundering conviction.  

II.   McDonnell v. United States 

       Having  determined  that  the  evidence  was  sufficient  to  prove 
the  counts  of  conviction  against  Silver,  we  now  turn  to  Silver’s 
challenge to the District Court’s jury instructions under McDonnell. 

       The Supreme Court in McDonnell addressed what qualifies as 
an “official  act”  in an  honest  services  fraud  or Hobbs  Act  extortion 
quid  pro  quo.  Robert  McDonnell,  the  former  Governor  of  Virginia, 
was  charged  with,  among  other  things,  honest  services  fraud  and 
Hobbs  Act  extortion.56  While  McDonnell  was  in  office,  he  and  his 
wife  accepted  $175,000  in  loans,  gifts,  and  other  benefits  from 
businessman Jonnie Williams, who was the chief executive officer of 
Star  Scientific,  a  Virginia‐based  company  that  developed  a 
nutritional  supplement  made  from  antabine,  a  compound  found  in 
tobacco.57  Williams  sought  to  have  Virginia’s  public  universities 
conduct  research  on  the  nutritional  supplement,  and  sought 
McDonnell’s  help  to  make  these  studies  happen.58  At  trial  and  on 


       55 Id. at 977. 
       56 McDonnell, 136 S. Ct. at 2361. 
       57 Id. 
       58 Id.  




                                            27 
appeal,  the  Government  argued  that  McDonnell  performed  certain 
official  acts  to  help  Williams  in  exchange  for  William’s  loans  and 
gifts.59  These  official  acts  included  arranging  meetings  with  state 
government  officials  to  discuss  the  supplement,  hosting  and 
attending  events  at  the  Governor’s  Mansion  for  Star  Scientific,  and 
contacting  other  government  officials  to  encourage  antibine  studies 
at Virginia state universities.60 

       The  parties  in  McDonnell  agreed  that  the  jury  charge  should 
define  an  “official  act”  by  quoting  the  federal  bribery  statute,  18 
U.S.C  §  201(a)(3),  which  defines  an  official  act  as  “any  decision  or 
action  on  any  question,  matter,  cause,  suit,  proceeding  or 
controversy,  which  may  at  any  time  be  pending,  or  which  may  by 
law  be  brought  before  any  public  official,  in  such  official’s  official 
capacity,  or  in  such  official’s  place  of  trust  or  profit.”61  The 
McDonnell  district  court  defined  “official  act”  accordingly  for  the 
jury,62  and  further  instructed  it  that  official  acts  “encompassed  acts 
that  a  public  official  customarily  performs,  including  acts  in 
furtherance  of  longer‐term  goals  or  in  a  series  of  steps  to  exercise 
influence  or  achieve  an  end.”63  The  jury  convicted  McDonnell  of 

       59 Id. at 2365.  
       60 Id. 
       61  This is the same statute quoted by Silver in his proposed “official act” 
jury instructions. App’x 188; see also text accompanying note 25, ante.  
       62 McDonnell, 136 S. Ct. at 2365–66.  
       63 Id. at 2366 (internal quotation marks omitted). 




                                         28 
honest  services  fraud  and  extortion,  and  the  U.S.  Court  of  Appeals 
for the Fourth Circuit affirmed.64  

        The  Supreme  Court,  however,  unanimously  vacated  the 
Fourth Circuit’s judgment and remanded the case.65 The Court ruled 
that  the  jury  was  incorrectly  instructed  on  the  meaning  of  an 
“official  act,”  and  that  this  error  was  not  harmless  because  it  may 
have convicted McDonnell for conduct that is not unlawful.66  

        Relying  on  the  federal  bribery  statute’s  definition  of  “official 
act,” the Court held that “an ‘official act’ is a decision or action on a 
‘question,  matter,  cause,  suit,  proceeding  or  controversy.’”67  The 
Court set forth a two‐part test to meet this definition.  


        64 Id. at 2366–67. 
        65 Id. at 2375. 
        66 Id. 
        67  Id.  at  2371.  With  its  holding,  the  Supreme  Court  did  not  hold  that 
§ 201(a)(3) of the federal bribery statute must necessarily be the exclusive source 
for the definition of an official action in every honest services fraud and Hobbs 
Act  extortion  case.  Since  “the  parties  agreed  that  they  would  define  honest 
services  fraud  with  reference  to  the  federal  bribery  statute,”  the  Court 
incorporated § 201(a)(3)’s definition of an official act into the bribery requirement 
for honest services fraud and extortion without explanation. See McDonnell, 136 
S. Ct. at 2365–67. In this case, however, while the parties did not agree to apply 
§ 201(a)(3)’s definition of “official act” at trial, they each apply the “official act” 
definition  from  McDonnell  in  support  of  their  arguments  on  appeal.  Neither 
party  argues  for  an  alternative  definition  that  would  allay  the  constitutional 
concerns  expressed  in  McDonnell.  Accordingly,  we  apply  the  McDonnell’s 
definition of an “official act,” as derived from § 201(a)(3). 




                                           29 
        First,  “[t]he  ‘question,  matter,  cause,  suit,  proceeding  or 
controversy’ must involve a formal exercise of governmental power 
that is similar in nature to a lawsuit before a court, a determination 
before  an  agency,  or  a  hearing  before  a  committee.”68  The  Court 
further clarified that this question, matter, cause, suit, proceeding or 
controversy  “must  also  be  something  specific  and  focused  that  is 
‘pending’ or ‘may by law be brought’ before a public official.”69 

        Second, “to qualify as an ‘official act,’ the public official must 
make  a  decision  or  take  an  action  on  that  ‘question,  matter,  cause, 
suit, proceeding or controversy,’ or agree to do so.”70 Such an action 
or  decision  “may  include  using  [an]  official  position  to  exert 
pressure on another official to perform an ‘official act,’ or to advise 
another official, knowing or intending that such advice will form the 
basis  for  an  ‘official  act’  by  another  official.”71  Without  more, 




        68 Id. at 2372. 

           Id.  The  Supreme  Court  interpreted  “pending”  and  “may  by  law  be 
        69

brought”  as  “something  that  is  relatively  circumscribed—the  kind  of  thing  that 
can  be  put  on  an  agenda,  tracked  for  progress,  and  then  checked  off  as 
complete.” Id. at 2359. In addition, the Supreme Court understood “may by law 
be  brought”  to  connote  “something  within  the  specific  duties  of  an  official’s 
position.” Id. 
        70 Id. at 2372. 
        71 Id. 




                                          30 
“setting  up  a  meeting,  talking  to  another  official,  or  organizing  an 
event (or agreeing to do so),” are not official acts.72  

       The  Supreme  Court  emphasized  that  the  Government’s 
“expansive  interpretation  of  ‘official  act’  would  raise  significant 
constitutional        concerns.”73    Those    concerns     included      the 
criminalization  of  virtually  all  actions  taken  on  behalf  of 
constituents,  subjecting  public  officials  to  prosecution  without  fair 
notice  due  to  the  vagueness  of  the  Government’s  definition,  and 
setting  standards  of  good  government  for  local  and  state  official  in 
contravention of federalism principles.74  

       Applying  these  principles  to  McDonnell’s  case,  the  Supreme 
Court  found  that  the  district  court’s  jury  charge  did  not  include 
three  instructions  that  should  have  been  given.  Specifically,  the 
Court held that the district court should have instructed the jury:  

  that it “must identify a ‘question, matter, cause, suit, proceeding 
     or  controversy’  involving  the  formal  exercise  of  governmental 
     power”75; 

  that “the pertinent ‘question, matter, cause, suit, proceeding or 
     controversy’  must  be  something  specific  and  focused  that  is 

       72 Id. 
       73 Id.  
       74 Id. at 2372–73.  
       75 Id. at 2374. 




                                      31 
       ‘pending’  or  ‘may  by  law  be  brought  before  any  public 
       official’”76; and, 

    that “merely arranging a meeting or hosting an event to discuss 
       a matter does not count as a decision or action on that matter.”77 

III.   Honest Services Fraud and Hobbs Act Extortion Counts under 
       McDonnell 

         Based  on  McDonnell,  Silver  now  challenges  the  District 
 Court’s  jury  instructions  on  the  definition  of  “official  act”  in  its 
 honest  services  fraud  and  Hobbs  Act  extortion  charges.  Where  a 
 defendant  has  timely  objected,  as  Silver  did  below,  “we  review  a 
 district  court’s  jury  charge  de  novo,  and  will  vacate  a  conviction  for 
 an  erroneous  charge  unless  the  error  was  harmless.”78  It  is  well 
 settled  that  “[a]n  erroneous  instruction,  unless  harmless,  requires  a 
 new trial.”79 

         We  first  consider  whether  the  instructions  were  indeed  in 
 error,  before  turning  to  whether  the  Government met  its  burden  of 
 proving  beyond  a  reasonable  doubt  that  any  such  error  was 
 harmless.  

         76 Id. 
         77 Id. at 2375. 
         78 United States v. Nouri, 711 F.3d 129, 138 (2d Cir. 2013). 

           United  States  v.  Quattrone,  441  F.3d  153,  177  (2d  Cir.  2006)  (internal 
         79

 quotation marks omitted).  




                                             32 
        A.      The Jury Instruction under McDonnell 

        We  consider  a  jury  instruction  erroneous  “if  it  misleads  the 
jury  as  to  the  correct  legal  standard  or  does  not  adequately  inform 
the  jury  on  the  law.”80  When  conducting  this  review,  “we  examine 
the charges as a whole to see if the entire charge delivered a correct 
interpretation of the law.”81 

        Upon review of the jury charge in this case, we conclude that 
the  District  Court’s jury  instruction  defining  an  official  action  in  its 
honest  services  fraud  and  Hobbs  Act  extortion  charges  was 
erroneous  under  McDonnell.  The  District  Court’s  charge, 
encompassing “any action taken or to be taken under color of official 
authority,”82  was  overbroad.  Like  the  improper  instruction  in 
McDonnell,  the  plain  language  of  the  instruction  at  Silver’s  trial 
captured  lawful  conduct,  such  as  arranging  meetings  or  hosting 
events with constituents. Further, the District Court’s charge did not 
contain any of the three instructions specified in McDonnell.  

        It bears recalling that the purpose of a proper charge is to give 
the  jury  guideposts  as  to  what  would  qualify  as  criminal 
wrongdoing under the law. Here, the instructions did not convey to 
the  jury  that  an  official  action  must  be  a  decision  or  action  on  a 

          United  States  v.  Finazzo,  850  F.3d  94,  105  (2d  Cir.  2017)  (internal 
        80

quotation marks omitted). 
        81 Quattrone, 441 F.3d at 177 (internal quotation marks omitted).  
        82 App’x 629 (emphasis added). 




                                          33 
matter involving the formal exercise of government power akin to a 
lawsuit,  hearing,  or agency  determination.  Nor  did  the  instructions 
prevent  the  jury  from  concluding  that  meetings  or  events  with  a 
public  official  to  discuss  a  given  matter  were  official  acts  by  that 
public official.  The Government’s own summation confirms that the 
jury instructions conveyed an erroneous understanding of the law as 
clarified by McDonnell. The Government expressly urged the jury to 
convict  because  an  official  act  “is  not  limited  to  voting  on  a  bill, 
making  a  speech,  passing  legislation,  it  is  not  limited  to  that,”  but 
rather,  includes  “any  action  taken  or  to  be  taken  under  color  of 
official  authority.”83  The  Government  thus  directly  argued  that  the 
District Court’s instruction defining an official act was broader than 
the  formal  exercise  of  government  power  described  in  McDonnell. 
Accordingly,  the  jury  could  not  have  received  a  correct 
interpretation of the law.84 


        83 Tr. 2857 (emphasis added). 
        84  In  United  States  v.  Boyland,  we  recently  rejected  overbroad  jury 
instructions that did not comport with McDonnell. No. 15‐3118, ‐‐‐ F.3d ‐‐‐‐, 2017 
WL  2918840  (2d  Cir.  July  10,  2017).  Specifically,  we  rejected  an  honest  services 
fraud  instruction  defining  an  official  act  as  “decisions  o[r]  actions  generally 
expected of a public official, including but not limited to contacting or lobbying 
other governmental agencies, and advocating for his constituents,” and a Hobbs 
Act extortion instruction stating that the jury needed to find that the defendant 
“knew  that  any  money  he  accepted  was  offered  in  exchange  for  a  specific 
exercise of [the defendant’s] official powers.” Id. at *6, *8–*9. We similarly reject 
the  official  act  instructions  given  at  Silver’s  trial  because  of  the  “constitutional 
concerns  stemming  from  the  breadth  of  the  interpretation  advanced  by  the 
government.” Id. at *9.   




                                              34 
       The Government argues that the District Court’s charge, taken 
as  a  whole,  was  consistent  with  Silver’s  proposed  additional 
instructions  and  with  McDonnell.  To  salvage  the  District  Court’s 
instructions,  the  Government  points  to  language  requiring  that 
Silver “intend[ed] to be influenced in the performance of his public 
duties”; “was expected to exercise official influence or make official 
decisions” as a result of bribes or kickbacks; and “intended to do so 
as  specific  opportunities  arose.”85  We  are  not  persuaded  that  the 
terms  “public  duties,”  “official  influence,”  and  “official  decisions” 
convey  the  requisite  specificity  that,  to  qualify  as  an  “official  act,” 
the given “question, matter, cause, suit, proceeding or controversy” 
must involve the formal exercise of governmental power; nor do these 
terms  specify  that  the  “question,  matter,  cause,  suit,  proceeding  or 
controversy”  must  be  specific  and  focused  like  a  hearing  or 
lawsuit.86  Moreover,  whatever  limiting  effect  this  language  may 
have had was undone by the District Court’s broad instruction that 
an  official  action  included  “any  action  taken  under  color  of  official 
authority.”87  

       Though we conclude that the jury instructions at Silver’s trial 
were  erroneous,  we  do  not  ascribe  fault  to  the  District  Court  or  to 
the  Government.  The  instructions  at  the  trial,  given  prior  to  the 
Supreme  Court’s  decision  in  McDonnell,  were  consistent  with  our 

       85 App’x 629–30. 
       86 See McDonnell, 136 S. Ct. at 2371–72. 
       87 App’x 629 (emphasis added).  




                                         35 
precedent  at  the  time.88  Indeed,  we  commend  the  District  Court’s 
forthrightness in acknowledging, after McDonnell was decided, that 
its instructions might have been in error.89  

       B.      Harmlessness 

       The  Government  contends  that  even  if  the  jury  instructions 
were in error under McDonnell, the error was harmless. We will find 
an erroneous jury instruction harmless “only if it is ‘clear beyond a 
reasonable  doubt  that  a  rational  jury  would  have  found  the 
defendant  guilty  absent  the  error.’”90  The  Government  bears  the 
burden of establishing harmlessness.91  

       As explained below, we cannot conclude, beyond a reasonable 
doubt,  that  a  rational  jury  would  have  found  Silver  guilty  if  it  had 
been  properly  instructed  on  the  definition  of  an  official  act.  While 
the  Government  presented  evidence  of  acts  that  remain  “official” 
under  McDonnell,  the  jury  may  have  convicted  Silver  for  conduct 




         See, e.g., United States v. Rosen, 716 F.3d 691, 700 (2d Cir. 2013); see also 
       88

App’x 599 (documenting that Silver conceded that his proposed instruction was 
supported only by “out‐of‐circuit authority”). 
       89 Silver, 203 F. Supp. 3d at 381.  
       90 United States v. Sheehan, 838 F.3d 109, 121 (2d Cir. 2016) (quoting Neder 
v. United States, 527 U.S. 1, 18 (1999)).  
       91 Quattrone, 441 F.3d at 181.  




                                              36 
that  is  not  unlawful,  and  a  properly  instructed  jury  might  have 
reached a different conclusion.92   

                1.       Mesothelioma Scheme 

        With a McDonnell instruction, it is possible that a rational jury 
would  not  find  that  Silver  engaged  in  a  quid  pro  quo  to  exchange 
official acts for Dr. Taub’s referrals.  

        In this case, the statute of limitations is critical to our analysis. 
As  previously  noted,  both  honest  services  fraud  and  Hobbs  Act 
extortion  charges  have  a  five‐year  statute  of  limitations.93  Here  it 
only  captures  conduct  occurring  after  February  19,  2010,  five  years 
before the indictment against Silver.94 Only three acts proven by the 
Government  fall  within  the  statute  of  limitations:  obtaining  an 


        92 In Boyland, we affirmed the defendant’s conviction despite finding that 
the jury instructions were erroneous under McDonnell. We note, however, that in 
addition  to  the  clear  factual  differences  of  that  case,  Boyland  did  not  apply  a 
harmless  error  standard  of  review  because  the  defendant  in  that  case  did  not 
object to the jury instructions. Boyland, 2017 WL 2918840, at *6–*7, *9–*10.  
        93 18 U.S.C. § 3282. 
        94  The  other  acts  proven  by  the  Government—approving  the  HCRA 
grants,  helping  Dr.  Taub’s  daughter  obtain  an  unpaid  internship  with  a  state 
court  judge,  and  approving  the  grant  to  the  Shalom  Task  Force—all  occurred 
well  outside  of  the  statute  of  limitations  and  by  themselves  cannot  support 
Silver’s conviction. Silver does not dispute that the HCRA grants and the Shalom 
Task  Force  grant  are  “official  acts”  as  defined  by  the  Supreme  Court  in 
McDonnell.  Silver’s  intervention  on  behalf  of  Dr.  Taub’s  daughter  to  secure  an 
unpaid  internship,  however,  is  not  as  clearly  “official.”  We  need  not  reach  that 
question since this intervention occurred outside the statute of limitations period.   




                                            37 
Assembly resolution honoring Dr. Taub, agreeing to assist Dr. Taub 
with acquiring permits for a charity race, and helping Dr. Taub’s son 
secure a job with a non‐profit receiving state funding.95 Of those acts, 
only the Assembly resolution clearly remains an “official act” under 
McDonnell.  As  such,  the  jury  may  have  convicted  Silver  by  relying 
on  acts  within  the  statute  of  limitations  period  that  are  no  longer 
“official”  under  McDonnell.  And  a  rational  jury  might  not  have 
convicted had the charge more fully described an “official act.”  

       First, a rational jury might have concluded that Silver did not 
engage  in  an  official  act  when  he  agreed  to  help  Dr.  Taub  with 
permits  for  his  charity  race.  The  Government’s  evidence  showed 
that  Dr.  Taub,  along  with  others,  met  with  Silver  at  Silver’s  New 
York City office regarding the race. Silver then sent Dr. Taub a letter 
on  Assembly  letterhead  offering  to  “help  navigate  the  process  if 
needed.”96  To  conclude  that  this  act  was  “official”  under  the 
teachings  of  McDonnell,  the  jury  would  have  to  find  that  Silver 
sought  to  “us[e]  his  official  position  to  exert  pressure  on  another 
official to perform an ‘official act’”—in this case, to issue permits to 
Dr.  Taub.97  We  cannot  conclude  the  jury  would  have  done  so. 
Indeed,  a  rational  jury  with  a  proper  jury  instruction  could  have 
found  that  Silver’s  letter  offering  general  assistance  with  an  event 
occurring in his district—absent any actual “exert[ion] [of] pressure” 

       95 See Addendum A. 
       96 App’x 706. 
       97 McDonnell, 136 S. Ct. at 2372. 




                                            38 
on  other  officials  regarding  a  particular  matter  under  their 
consideration—did  not  satisfy  the  standards  for  an  official  act  as 
defined by McDonnell.98  

        Similarly, a rational jury with a proper McDonnell instruction 
might  find  that  Silver’s  letter  to  OHEL  on  behalf  of  Dr.  Taub’s  son 
did  not  rise  to  the  level  of  an  “official  act.”  In  its  summation,  the 
Government  emphasized  that  Silver  recommended  Dr.  Taub’s  son 
“on  official  Assembly  letterhead.”99  But  using  government 
letterhead is not, by itself, a formal exercise of government power on 
a  matter  similar  to  a  hearing  or  lawsuit.  Moreover,  even  assuming, 
as the Government contends, that Silver used his official position to 
“exert pressure” on the chief executive officer of OHEL, there is no 
evidence  in  the  record  that  Silver  or  anyone  else  threatened  to 
withhold  OHEL  funding.100  To  be  sure,  a  rational  juror  might  well 
believe hiring should be based solely on “the merits” rather than on 


        98  Id.  at  2369.  In  Boyland,  we  affirmed  in  part  because,  in  exchange  for 
money, “Boyland agreed to ensure that favorable governmental decisions would 
be  made,  whether  for  licensing,  work  contracts,  zoning,  or  funding.”  Boyland, 
2017  WL  2918840,  at  *10.  That  agreement,  however,  was  far  more  explicit  than 
the offer made by Silver here to help Dr. Taub “navigate” the permit process.  
        99 Tr. 2859.   

           McDonnell, 136 S. Ct. at 2369. The District Court, addressing the OHEL 
        100

issue, stated that using an official position to pressure a non‐governmental entity 
or person could constitute an official act. Silver, 203 F. Supp. 3d at 379 n.9, 383–84. 
We  need  not  address  this  question  here  since  we  merely  conclude  that,  with  a 
proper instruction and on this record, a rational jury could have concluded that 
Silver’s actions with OHEL were not “official” actions. 




                                             39 
the  recommendations  of  successful,  powerful,  or  informed  figures, 
and  thus  view  negatively  recommendation  letters  of  the  sort  here. 
But viewing something negatively is not the same as finding that the 
elements  of  a  crime  have  been  met.  We  cannot  conclude,  beyond  a 
reasonable  doubt,  that  the  jury  would  have  found  that  Silver’s 
actions with OHEL met the definition of “official act” as defined in 
McDonnell. 

        The  only  proven  act  remaining  within  the  statute  of 
limitations  is  thus  the  resolution  and  proclamation  honoring  Dr. 
Taub.  The  Government  argues,  and  Silver  concedes,  that  the 
resolution is an “official act” under McDonnell.101 We agree, but it is 
not clear beyond a reasonable doubt that a rational jury would have 
found  Silver  guilty  based  on  the  resolution  alone.  The  resolution 
honoring Dr. Taub was a clear formal exercise of government power 
on a specific matter: it was brought to the floor of the Assembly by 
Silver  and  subsequently  passed  by  the  Assembly.  The  evidence  at 
trial,  however,  established  that  these  honorary  resolutions  and 
proclamations  were  routine,  pro  forma  exercises  rubber  stamped  by 
Assembly members.102 Indeed, in the past year alone, the Assembly 
has  passed  hundreds  of  honorary  resolutions  that,  among  other 
things,  congratulated  newly  designated  Eagle  Scouts,103  celebrated 

           Gov’t Br. at 30, 36; Oral Argument Transcript at 6, 8.  
        101



           See Tr. 1278–79, 1282–85, 1287, 1289–90. 
        102



          See, e.g., N.Y. Assemb. Res. 86 (2017) (“Congratulating Bailey Hohwald 
        103

upon the occasion of receiving the distinguished rank of Eagle Scout . . . .”); N.Y. 
Assemb.  Res.  85  (2017)  (“Congratulating  Hector  Rios,  Jr.  upon  the  occasion  of 




                                          40 
high  school  sports  teams,104  commended  retirees,105  and 
commemorated the “retirement” of a jersey worn by a Stony Brook 
University  athlete.106  A  rational  jury  could  thus  conclude  that, 
though  certainly  “official,”  the  prolific  and  perfunctory  nature  of 
these resolutions make them de minimis quos unworthy of a quid.  

         The  Government,  citing  the  District  Court’s  statute  of 
limitations  instruction,  primarily  argues  that  it  need  not  prove  that 
Silver  committed  an  official  act  within  the  statute  of  limitations 
period,  only  that  some  aspect  of  the  quid  pro  quo  scheme  extended 



receiving  the  distinguished  rank  of  Eagle  Scout  .  .  .  .”);  N.Y.  Assemb.  Res.  11 
(2017)  (“Congratulating  Daniel  A.  Molloy  upon  the  occasion  of  receiving  the 
distinguished rank of Eagle  Scout . . . .”). 

           See, e.g., N.Y. Assemb. Res. 318 (2017) (“Honoring the 2007 Thomas R. 
        104

Proctor  High  School  Baseball  Team  upon  the  occasion  of  its  induction  into  the 
Greater  Utica  Sports  Hall  of  Fame”);  N.Y.  Assemb.  Res.  244  (2017) 
(“Congratulating the Baldwin  High  School  Girls Basketball Team . . . upon the 
occasion  of  capturing  the  New  York  State  Public  High  School  Athletic 
Association Class AA Championship . . . .”). 
        105  See,  e.g.,  N.Y.  Assemb.  Res.  326  (2017)  (“Commending    Fire    Chief  
Gerald  J.  VanDeWalle  upon  the  occasion  of  his  retirement    after    40    years    of 
dedicated  service  to  the  Newark  Volunteer  Fire Department”); N.Y. Assemb. 
Res.  305  (2017)  (“Congratulating  The  Reverend  Gary  W.  Bonebrake,  D.  Min., 
upon the occasion of his retirement  after  22 years of  distinguished  service  to  
Main  Street  Baptist Church in Oneonta, New York”). 
        106 See, e.g., N.Y. State Assemb. Res. 46 (“Commemorating the retirement 
of the No. 20 jersey worn by Stony Brook’s Jameel Warney, a three‐time America  
East    Player    of    the    Year    and    the    most    decorated  player  in  Seawolves 
basketball history.”). 




                                             41 
into the statute of limitations period.107 The Government accordingly 
contends that Silver took action in furtherance of the scheme within 
the  statute  of  limitations  period,  including  demanding  additional 
referrals  from  Dr.  Taub  on  May  25,  2010,  continuing  to  receive 
mesothelioma leads from Dr. Taub, and engaging in various phone 
calls and mailings in furtherance of the scheme.108 The Government 
concludes that, even if the only official actions Silver ever took were 
the  award  of  the  HCRA  grants  and  the  Assembly  resolution,  it  is 
clear beyond a reasonable doubt that the scheme continued into the 
limitations period.109  

        We agree that the Government need not prove that an official 
act  occurred  within  the  statute  of  limitations  period.  The 
Government need only prove that some aspect of the particular quid 
pro  quo  scheme  continued  into  the  statute  of  limitations  period.110 
Here, however, most of the acts relied upon by the Government may 
no  longer  be  “official.”  Thus,  it  is  entirely  conceivable  that  a 

        107 Gov’t Br. at 35–36.  
        108 Id. at 36; see also Special App’x 1425. 
        109 Gov’t Br. at 36.  
        110  See  United  States  v.  Rosen,  716  F.3d  691,  700  (2d  Cir.  2013)  (“Once  the 
quid  pro  quo  has  been  established,  .  .  .  the  specific  transactions  comprising  the 
illegal  scheme  need  not  match  up  this  for  that.”  (internal  quotation  marks 
omitted));  United  States  v.  Smith,  198  F.3d  377,  384  (2d  Cir.  1999)  (Hobbs  Act 
extortion  is  “a  continuing  offense”  in  the  context  of  venue);  cf.  United  States  v. 
Rutigliano,  790  F.3d  389,  400–01  (2d  Cir.  2015)  (receipt  of  a  payment  within  the 
statute  of  limitations  period  was  an  overt  act  in  furtherance  of  an  ongoing 
conspiracy to commit mail, wire, and health care fraud). 




                                               42 
properly instructed rational jury would have viewed the quid pro quo 
scheme as limited to the exchange of referrals for HCRA grant money. 
Assuming that is the case, it is possible that a rational jury could also 
find  that  this  quid  pro  quo  arrangement  ended  when  Silver  told  Dr. 
Taub  that  he  would  no  longer  provide  him  with  HCRA  grants, 
which occurred well before the statute of limitations period began to 
run  in  2010.  Given  this  possibility,  we  cannot  say,  beyond  a 
reasonable doubt, that a rational jury would have convicted Silver if 
properly instructed. 

              2.     Real Estate Scheme 

       For the Real Estate Scheme, the Government at trial contended 
that  the  following  acts  by  Silver  were  “official”:  his  PACB  proxy 
votes  for  bond  approvals;  his  meeting  with  Glenwood  lobbyists 
prior  to  the  passage  of  the  Rent  Act  of  2011;  his  approval  of  real 
estate  legislation  benefiting  the  Developers,  including  the  Rent  Act 
of 2011; and his opposition to a methadone clinic near a Glenwood 
property. It is not clear, beyond a reasonable doubt, that a properly 
instructed rational jury would have found an official act quid pro quo 
based on these acts. 

       Assuming the jury was properly instructed, it is possible that 
it  would  not  have  considered  Silver’s  opposition  to  the  methadone 
clinic an official act. The only action Silver took regarding the clinic 
was  to  draft  a  letter  to  be  distributed  publicly  that  expressed  his 
strong opposition to the clinic. Taking a public position on an issue, 
by  itself,  is  not  a  formal  exercise  of  governmental  power,  and  is 




                                      43 
therefore not an “official act” under McDonnell. The record does not 
establish  that  Silver  formally  used  his  power  as  Speaker  of  the 
Assembly to oppose the clinic and, accordingly, a rational jury might 
not have found his opposition to be an “official act.”111 

        Similarly,  because  the  District  Court’s  charge  did  not 
specifically instruct the jury that a meeting on its own is not official 
action,  it  is  possible  that  the  jury  improperly  concluded  that  the 
meeting between Silver and Glenwood lobbyists was an official act. 
This  possibility  is  certainly  “reasonable,”  if  not  probable,  in  light  of 
the Government’s argument during its summation that this meeting, 
by  itself,  was  an  official  action.112  Simply  meeting  to  discuss  the 
terms  of  the  Rent  Act  of  2011,  without  more,  does  not  qualify  as  a 
“decision” or “action” under McDonnell.  

        The  remaining  acts  proved  by  the  Government—Silver’s 
PACB  proxy  votes—may  not  have  been  enough  for  a  rational, 
properly  instructed  jury  to  conclude  that  there  was  a  quid  pro  quo. 
Assuming,  arguendo,  that  Silver’s  PACB  and  housing  legislation 



        111   The  Government  and  the  District  Court  both  state  that  there  was 
evidence in the record to suggest that Silver sought to take credit for causing the 
clinic  to  be  relocated,  implying  that  he  did  or  intended  to  take  some  action  to 
oppose the clinic. See Silver, 203 F. Supp. 3d at 384 n.14 (citing Tr. 1602–05, 1752–
53); Gov’t Br. at 43 n.6. While that may be, a rational jury might reach a different 
conclusion given that there was no evidence presented that Silver took any action 
to relocate the clinic other than publicly stating his opposition.  

           Tr. 2892–93.  
        112




                                             44 
votes  qualify  as  “official  acts”  under  McDonnell,113  a  rational  jury 
might  not  view  these  acts  as  part  of  a  quo  exchanged  for  the 
Developers’ tax certiorari business.  

        First,  a  properly  instructed  rational  jury  might  not  have 
concluded  that  Silver’s  legislative  votes  were  part  of  a  quid  pro  quo 
scheme.  There  is  little  else  linking  Silver’s  passage  of  real  estate 
legislation  to  the  Developers’  referral  fees  other  than  the  2011 
meeting  between  Glenwood  lobbyists  and  Silver.  As  the  District 
Court  rightly  noted,  the  Glenwood  meeting  was  “the  most 
compelling  evidence  on  which  a  rational  jury  could  have  relied  to 
conclude that Silver understood and intended there to be a quid pro 
quo.”114  But  even  if  the  jury  viewed  the  Glenwood  meeting  as 
circumstantial  evidence  of  a  quid  pro  quo,  we  cannot  say  beyond  a 
reasonable doubt that a properly instructed jury would have found a 
quid pro quo for legislative votes. 

        Further,  a  juror  could  reasonably  conclude  that  the  PACB 
approvals were too perfunctory to be regarded as a quo—that is, not 
part of any fraudulent scheme. There was no evidence adduced that 
any  of  the  PACB  financing  approvals  were  particularly 


            Silver  questions  whether  votes  by  a  proxy  could  be  official  acts 
        113

performed by him. We need not reach this question of who possessed authority 
over the acts here. 

            Silver,  184  F.  Supp.  3d  at  46.  Indeed,  the  jury  could  have  concluded, 
        114

easily, but mistakenly, that the meeting itself sufficed to show an official act, and 
gone no further. 




                                             45 
controversial,  and  one  Government  witness  even  stated  that,  in  his 
experience, the PACB approved every financing request.115  

       Accordingly,  a  rational  jury  with  proper  instructions  could 
conclude  that  Silver’s  PACB  and  real  estate  legislation  votes  were 
not part of any quid pro quo “scheme.” The Government characterizes 
this  conclusion—that  a  rational  jury  could  have  concluded  that  the 
official acts proven were not part of a quid pro quo arrangement—as 
one  necessarily  based  on  sufficiency  of  the  evidence.  We  disagree. 
The issue of whether the Government adduced sufficient evidence to 
support the convictions is distinct from whether it is clear beyond a 
reasonable  doubt  that  a  properly  instructed  jury  would  have 
convicted.  We  conclude  only  that,  in  the  matter  of  the  Real  Estate 
Scheme  counts  against  Silver,  it  is  not  clear  beyond  a  reasonable 
doubt  that  a  rational  jury  would  have  convicted  Silver  if  given 
proper instructions under McDonnell.  

IV.    Money Laundering Count 

       Silver also  argues  that,  were  we  to  vacate  his  honest  services 
fraud  and  extortion  counts  for  a  new  trial,  we  would  necessarily 
need to vacate his money laundering count as well. As noted above, 
18  U.S.C.  §  1957  prohibits  engaging  in  monetary  transactions  in 
property  “derived  from  specified  unlawful  activity.”116  Here,  the 
specified unlawful activity charged in the indictment and proven at 

          Tr. 1957; see also note 18, ante.  
       115



          18 U.S.C. § 1957. 
       116




                                           46 
trial  is  the  honest  services  fraud and extortion  verdict that we  now 
vacate. We therefore must also vacate the conviction of Silver on the 
money laundering count. 

                             CONCLUSION 

      We  recognize  that  many  would  view  the  facts  adduced  at 
Silver’s trial with distaste. The question presented to us, however, is 
not  how  a  jury  would  likely  view  the  evidence  presented  by  the 
Government.  Rather,  it  is  whether  it  is  clear,  beyond  a  reasonable 
doubt,  that  a  rational  jury,  properly  instructed,  would  have  found 
Silver  guilty.  Given  the  teachings  of  the  Supreme  Court  in 
McDonnell, and the particular circumstances of this case, we simply 
cannot reach that conclusion. Accordingly, we are required to vacate 
the honest services fraud and extortion counts against Silver, as well 
as the money laundering count.  

      To summarize, we hold as follows: 

      (1) the  evidence  presented  by  the  Government  was  sufficient 
          to prove the Hobbs Act extortion and honest services fraud 
          counts of conviction against Silver; 

      (2) the  evidence  presented  by  the  Government  was  sufficient 
          to prove the money laundering count of conviction against 
          Silver  because  the  Government  was  not  required  to  trace 
          criminal  funds  that  were  commingled  with  legitimate 
          funds under 18 U.S.C. § 1957; 




                                    47 
      (3) the  District  Court’s  jury  instruction  on  its  honest  services 
          fraud and Hobbs Act extortion charge, defining an official 
          act  as  “any  action  taken  or  to  be  taken  under  color  of 
          official authority,” was erroneous under McDonnell; 

      (4) a properly instructed rational jury may not have convicted 
          Silver,  and  accordingly  the  District  Court’s  error  was  not 
          harmless beyond a reasonable doubt; and 

      (5) the  verdict  on  the  money  laundering  count  against  Silver 
          was predicated on the verdicts rendered on Silver’s honest 
          services  fraud  and  extortion  counts  and  must  fall  with 
          those verdicts.  

Accordingly,  we  VACATE  the  District  Court’s  judgment  of 
conviction  on  all  counts  and  REMAND  the  cause  to  the  District 
Court  for  such  further  proceedings  as  may  be  appropriate  in  the 
circumstances and consistent with this opinion.  




                                     48 
           ADDENDUM A: Mesothelioma Scheme Timeline1 

    Date                               Event                         Official Act or 
                                                                        Not, as 
                                                                     Argued by the 
                                                                     Government2 
                  Silver, Speaker of the New York                    Not Official 
Fall 2002         Assembly since 1994, becomes ʺof 
                  counselʺ at W&L.  
                  Dr. Taub, at an event, asks Silver to      Not Official 
                  encourage W&L to donate money to 
                  mesothelioma research. Silver responds 
Fall 2003         that he could not get them to do so. 
                  Within two weeks, Silver asks Dr. Taub to 
                  refer mesothelioma cases to W&L 
                  through him.  
                  Dr. Taub starts providing referrals to             Not Official 
Nov. 2003 
                  W&L through Silver.  
                  Dr. Taub sends a letter to Silver                  Not Official 
                  requesting state funding for his research 
Jan. 2004 
                  after learning that Silver wanted him to 
                  apply.  




       1  This  timeline  summarizes  the  events  supporting  Count  One  (honest 
services  mail  fraud),  Count  Two  (honest  services  wire  fraud),  and  Count  Five 
(Hobbs Act extortion) of the indictment.  
       2 This column describes whether the Government argued on appeal that 
the  given  event  was  an  “official  act.”  All  “official  acts”  argued  by  the 
Government are denoted as “official” and bolded.  




                                          49 
                 Silver invites Dr. Taub to attend the State    Not Official 
                 of the State ceremony at the New York 
Jan. 2005        State Capitol. He then puts Dr. Taub in 
                 touch with one of his staffers to discuss 
                 the status of Dr. Taub’s grant request.  
                 Silver receives first referral fee check from  Not Official 
Mar. 2005 
                 W&L for $176,048.02.  
                 Silver approves a $250,000 state grant to      Official 
                 Columbia University to support Dr. 
July 2005 
                 Taub’s research, funded out of the 
                 HRCA Assembly Pool.   
                 Silver approves a second $250,000 state        Official 
Aug. 2006        grant to Columbia for Dr. Taub’s 
                 research out of the HCRA pool.  
                 Silver has his Assembly staff call a state     Official 
Jan. 2007        trial judge to ask him to hire Dr. Taub’s 
                 daughter as an unpaid intern.   
                 Dr. Taub sends Silver a letter requesting a  Not Official 
                 third HRCA grant. Responding to a state 
                 law change requiring disclosure of HRCA 
                 grants and disclosures of any conflicts of 
Oct. 2007 
                 interest, Silver tells Dr. Taub that he 
                 cannot approve any more state grants. 
                 Dr. Taub nonetheless continues referring 
                 patients to Silver.  
                 Silver awards $25,000 in state grant     Official 
                 funding to the Shalom Task Force, a 
May 2008 
                 non‐profit of which Dr. Taub’s wife was 
                 a board member.  
                 Statute of limitations date (5 years from       
Feb. 19, 2010 
                 indictment) 




                                      50 
              Silver appears in Dr. Taub’s office to       Not Official 
              complain he had been receiving fewer 
May 25, 2010  referrals. Following this conversation, Dr. 
              Taub continues to provide leads to Silver 
              to maintain the relationship.  
               Silver has staff prepare an Assembly        Official 
               resolution and official proclamation 
May 2011 
               honoring Dr. Taub, which he later 
               presents to Dr. Taub at a public event.  
               Silver meets with Dr. Taub and others to  Official 
               discuss a “Miles for Meso” charity race 
               that Dr. Taub was trying to organize in 
Fall 2011      Silver’s district. Silver then sends Dr. 
               Taub a letter offering to help him 
               navigate the permitting process. The 
               race ultimately does not occur.  
               Silver makes two calls and sends a letter  Official 
               to help Dr. Taub’s son get a job with 
Winter 2012    OHEL, a non‐profit organization 
               receiving millions in state funding 
               controlled by Silver.  
Feb. 19, 2015  Indictment                                   




                                    51 
             ADDENDUM B: Real Estate Scheme Timeline1 

    Date                              Event                         Official Act or 
                                                                    Not, as Argued 
                                                                        by the 
                                                                    Government2 
                 Silver is elected Speaker of the Assembly          Not Official 
1994             and in that capacity, he becomes one of 
                 three voting members of the PACB. 
                 Silver refers real estate developer                Not Official 
                 Glenwood to his friend Jay Arthur 
1997 
                 Goldberg for tax certiorari work. 
                 Glenwood hires Goldberg’s firm, G&I.  
                 Silver tells real estate developer Witkoff  Not Official 
                 that his friend Goldberg needed business. 
2005             Both Glenwood and Witkoff start to 
                 move their tax certiorari work to G&I 
                 over time.   
                 Statute of limitations date (5 years before         
Feb. 19, 2010 
                 indictment) 




          This  timeline  summarizes  the  events  supporting  Count  Three  (honest 
        1

services  mail  fraud),  Count  Four  (honest  services  wire  fraud),  and  Count  Six 
(Hobbs Act extortion) of the indictment.  

          This  column  describes  whether  the  Government  argued  on  appeal  that 
        2

the given event was an “official act.” All “official acts” argued by the Government 
are denoted as “official” and bolded.  




                                          52 
              Silver meets with Glenwood lobbyists        Official 
              to discuss pending real estate legislation 
              to ensure that Glenwood is satisfied 
June 2011     with the legislation. Later that month, 
              Silver votes for the Rent Act of 2011 and 
              tax abatement renewal legislation, both 
              benefiting Glenwood.  
              Silver publicly opposes relocation of a  Official 
              methadone clinic proposed to be located 
Dec. 2011 
              near a Glenwood building in Silverʹs 
              district.  
              Silver informs a Glenwood lobbyist of his  Not Official 
              fee‐sharing arrangement with Goldberg 
Dec. 2011 
              since proposed retainer agreements 
              referencing Silver were sent to Glenwood. 
              Glenwood executes secret fee‐sharing         Not Official 
Jan. 2012 
              side letter with Silver.  
              Witkoff learns about Silver’s fee‐sharing    Not Official 
              during a call with Goldberg, who had 
June 2014     received a grand jury subpoena in 
              connection with the Government’s 
              investigation of Silver.  
Feb. 19, 2015  Indictment 
 
Two Real Estate Scheme events occurred repeatedly both before and 
during the period of time captured by the statute of limitations 
period. The Government argues both are “official acts.”  
 
        Silver repeatedly votes, through a proxy, as one of three 
         veto‐wielding members of the PACB, to approve 
         Glenwood’s requests for tax‐exempt financing.  




                                   53 
 Silver regularly approves and votes for rent and tax 
  abatement legislation sought by, among others, 
  Glenwood.  




                          54